Proceeding under article 78 of the Civil Practice Act (transferred to the Appellate Division of the Supreme Court in the third judicial department by an order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondents, constituting the State Tax Commission, which reduced and affirmed as reduced an assessment of capital gains tax under article 16 of the Tax Law against petitioner, for the year 1939.
Determination of the State Tax Commission confirmed, without costs.